DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. Andy Mu on 7/15/2022.

The application has been amended as follows: correct a minor informality in claim 11, and correct unclear language in claims 11-13. The correction of unclear claim language is based on applicant's Fig. 11, (see S211) and para 103-106, 110, and 113 of the PG-PUB.

11. A liquid ejection apparatus comprising: 
                    _a liquid ejection head comprising: 
a common channel; 
a first individual channel connected to the common channel, the first individual channel including a first nozzle and a first pressure chamber; 
a first driving element corresponding to the first pressure chamber; 
a second individual channel connected to the common channel, the second individual channel including a second nozzle and a second pressure chamber; 
a second driving element corresponding to the second pressure chamber, and 
a controller configured to perform: 
determining whether a discharge failure occurs in the first nozzle; 
in a case where it is determined that the discharge failure occurs in the first nozzle: 
determining whether a certain condition is satisfied; and  
determining whether air flows into the first nozzle from outside the first nozzle, in a case where it is determined that the certain condition is satisfied and where it is determined that the air does not flow into the first nozzle from outside the first nozzle: 
applying a flushing signal to the second driving element; 
applying a driving signal to the second driving element; 
determining whether the discharge failure occurs in the second nozzle; 
in a case where it is determined that the discharge failure does not occur in the second nozzle, executing a first purge; and 
in a case where it is determined that the discharge failure occurs in the second nozzle, executing a second purge.

12. The liquid ejection apparatus according to claim 11, 
wherein in a case where it is determined that the air storing member does not store air therein and that the air does not flow into the first nozzle from outside the first nozzle, the controller is configured to execute a first liquid purge for one or more nozzles. 

13. The liquid ejection apparatus according to claim 11, 
wherein in a case where it is determined that the air flows into the first nozzle from outside the first nozzle, the controller is configured to execute a second liquid purge for one or more nozzles.

Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement between Inventions I through VI, as set forth in the Office action mailed on 4/7/22, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/7/22 is withdrawn.  Claims 3-4, 7, 9-10, and 12, directed to Inventions II through VI, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a controller configured to perform: determining whether a discharge failure occurs in the first nozzle; in a case where it is determined that the discharge failure occurs in the first nozzle, determining whether a certain condition is satisfied; in a case where it is determined that the certain condition is satisfied: applying a flushing signal to the second driving element; applying a driving signal to the second driving element; determining whether the discharge failure occurs in the second nozzle; in a case where it is determined that the discharge failure does not occur in the second nozzle, executing a first purge; and in a case where it is determined that the discharge failure occurs in the second nozzle, executing a second purge.”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-10, for the same reason as discussed above for parent independent claim 1, dependent claims 2-10 also contain(s) allowable subject matter.
The reason for allowance of claim 11 is the inclusion of “a controller configured to perform: 
determining whether a discharge failure occurs in the first nozzle; 
in a case where it is determined that the discharge failure occurs in the first nozzle: 
determining whether a certain condition is satisfied; and  
determining whether air flows into the first nozzle from outside the first nozzle, in a case where it is determined that the certain condition is satisfied and where it is determined that the air does not flow into the first nozzle from outside the first nozzle: 
applying a flushing signal to the second driving element; 
applying a driving signal to the second driving element; 
determining whether the discharge failure occurs in the second nozzle; 
in a case where it is determined that the discharge failure does not occur in the second nozzle, executing a first purge; and 
in a case where it is determined that the discharge failure occurs in the second nozzle, executing a second purge”.  
The foregoing limitation(s), when combined with the other limitations of claim 11, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 12-14, for the same reason as discussed above for parent independent claim 11, dependent claims 12-14 also contain(s) allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Matsuoka (US 2018/0162120 A1)
A liquid ejecting apparatus sequentially performs a discharging operation of discharging pressurized liquid from a nozzle, a discharge stopping operation of stopping the discharging operation, a pressure reducing operation of reducing the pressure in a liquid ejecting unit, and a wiping operation of wiping a nozzle surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

July 15, 2022